Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2006

Tjia v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2356




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Tjia v. Atty Gen USA" (2006). 2006 Decisions. Paper 1410.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1410


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 05-2356


                               BUDI WERIANTO TJIA,
                                     Petitioner

                                           v.

              ATTORNEY GENERAL OF THE UNITED STATES;
          SECRETARY OF DEPARTMENT OF HOMELAND SECURITY,
                            Respondents



        On Petition for Review of an Order of the Board of Immigration Appeals
                                   No. A78-727-250
                   Immigration Judge: Hon. Donald Vincent Ferlise


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 8, 2006

                BEFORE: AMBRO and STAPLETON, Circuit Judges,
                         and STAGG,* District Judge

                           (Opinion Filed: March 20, 2006)




* Hon. Tom Stagg, Senior United States District Judge for the Western District of
Louisiana, sitting by designation.
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:



       Petitioner Budi Werianto Tjia is a citizen of Indonesia who seeks review of an

order requiring his removal and denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture. Tjia claims to have been

persecuted in Indonesia in the past, and to fear persecution there in the future, because he

is Christian and of Chinese ethnic descent. We will deny the petition for review.

       In Fatin v. INS, we defined “persecution” as “threats to life, confinement, torture,

and economic restrictions so severe that they constitute a threat to life or freedom.” 12

F.3d 1233, 1240 (3d Cir. 1993). “Violence or other harm perpetrated by civilians . . .

does not constitute persecution unless such acts are “committed by the government or

forces the government is either ‘unable or unwilling’ to control.” Lie v. Ashcroft, 396

F.3d 530 (3d Cir. 2005), quoting from Abdulrahman v. Ashcroft, 330 F.3d 587, 592 (3d.

Cir. 2003). And, of course, an asylum applicant must show that the claimed persecution

was “on account of” one of the five enumerated grounds: race, religion, nationality,

membership in a particular social group or political opinion. 8 U.S.C. § 1101(a)(42)(A).

       With respect to past persecution, the Immigration Judge’s (“IJ”) opinion in this


                                             2
matter addressed each of the incidents that Tjia described in his testimony and claimed to

constitute persecution. In each instance, the IJ concluded, with record support, that the

incident did not constitute persecution, the evidence did not show that the threat or harm

was in any way connected with Tjia’s ethnicity or religion, and/or that nothing indicated

that the threat or harm came from the government or a source that the government was

unwilling or unable to control. The BIA agreed. So do we.

       With respect to fear of future persecution, the BIA noted that Tjia “did not testify

to individualized threats that would form a basis for a well founded fear of persecution”

and that he had not established a “pattern or practice” of government sponsored

persecution of Chinese Christians in Indonesia. Our review of the record confirms the

accuracy of these observations. On a similar record, we recently concluded in Lie v.

Ashcroft, 396 F.3d 530 (3d Cir. 2005), that the activity alleged to constitute a pattern and

practice of persecution of ethnic Chinese Christians in Indonesia was not “systemic,

pervasive, or organized,” and, accordingly, not a “pattern or practice.” Id. at 537. Our

description of the record there is equally applicable here:

               Petitioners argue, with some force, that anti-Chinese violence
       persists, citing evidence in the record of widespread attacks on Chinese
       Christians in Indonesia, including press accounts of riots, vandalism, and
       robbery targeting Chinese Christians. Nevertheless, such violence does not
       appear to be sufficiently widespread as to constitute a pattern or practice.
       The 1999 Country Report on Indonesia indicated that there was a sharp
       decline in violence against Chinese Christians following the period of
       intense violence in 1998, and noted that the Indonesian government
       officially promotes religious and ethnic tolerance. Moreover, this violence
       seems to have been primarily wrought by fellow citizens and not the result
       of governmental action or acquiescence. Given these considerations, we are

                                              3
       not compelled to find that such attacks constitute a pattern or practice of
       persecution against Chinese Christians.

Id. at 537-38 (footnote omitted).

       Finally, we agree with the BIA that, while the IJ made some comments that were

“unusually informal and blunt,” the record provides assurance that Tjia was provided with

a fair opportunity to present his case and received an objective evaluation thereof.

Accordingly, we perceive no Due Process violation. Liteky v. United States, 510 U.S.

540, 555 (1994).

       The petition for review will be denied.




                                             4